Citation Nr: 1446355	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS) claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for a recurrent skin disorder to include pruritus of the thighs and dermatofibromas claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from October 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) which, in pertinent part, denied service connection for MS, a skin disorder to include pruritus of the inner thighs claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; and an acquired psychiatric disorder to include PTSD.  In December 2013, the Louisville, Kentucky, Regional Office denied service connection for MS claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina, and dermatofibromas claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

In June 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The December 2010 rating decision indicates that "new and material evidence adequate to reopen the claim" for service connection for a bipolar disorder was not submitted, the Board observes that the Veteran's claim of entitlement to service connection for bipolar disorder has not been previously adjudicated.  Therefore, the issue has been incorporated into the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for MS is warranted as that disorder was either initially manifested during active service; within seven years of service separation and should therefore be afforded the presumption of service connection provided under 38 C.F.R. §§ 3.307, 3.309 (2014); and/or as the result of her exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina.  She contends further that service connection for both a recurrent skin disorder and an acquired psychiatric disorder is warranted as her recurrent skin disorder was incurred as the result of her exposure to contaminated drinking water at Camp Lejeune, North Carolina, and she manifested PTSD and/or bipolar disorder either as the result of an in-service training exercise which necessitated that she enter a gas chamber or secondary to her MS.  

The Veteran's service personnel records indicate that she served in the Marine Corps and was stationed at Camp Lejeune, North Carolina, from February 1968 to May 1968.  The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include a limited/suggestive association for trichloroethylene (TCE), tetrachloroethylene (also known as perchloroethylene (PCE)), benzene, and vinyl chloride.  See VA Training Letter 11-03 (November 29, 2011).  

A May 2007 Report of Contact (VA Form 119) states that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

At the June 2014 Board hearing, the Veteran testified that she had received treatment for her MS symptoms at Hoffa Hospital and VA medical facilities and psychiatric treatment for 12 years from a private provider and thereafter at VA medical facilities.  She clarified that her post-service psychiatric treatment had include hospitalizations at the Mount Sinai, St. Francis, and Institute of Learning medical facilities.  Clinical documentation of the cited treatment is not of record.  VA clinical documentation dated after April 2011 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A December 2013 VA neurological evaluation notes that the Veteran's records had been reviewed.  The Veteran was not physically examined.  Based upon his record view, the VA physician opined that, "based on the lack of a positive association between neurologic health effects in the medical literature at the low levels found at Camp Lejeune, the relatively brief exposure at [Camp Lejeune] (3 months, 28 days) and the presence of smoking as a risk factor for this disease, it is not likely the Veteran's MS was caused by her remote exposure to [Camp Lejeune contaminated water]."  The doctor made no findings as to whether the Veteran's MS was initially manifested during active service or to a compensable degree within seven years of service separation.  

The Veteran's service treatment records reflect that she was seen for a skin rash.  A November 1968 treatment entry states that the Veteran was diagnosed with tinea versicolor.  The report of a June 2011 VA skin examination indicates that the Veteran was diagnosed with multiple dermatofibromas.  The VA examiner determined that "the confirmed dermatofibroma is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune."  The examiner made not findings as to the relationship, if any, between the Veteran's dermatofibromas; her in-service tinea versicolor, and active service in general.  

The Veteran had not been afforded a recent VA psychiatric examination to determine the current nature and etiology of her acquired psychiatric disorder and its relationship, if any, to active service.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA neurological, dermatological, and psychiatric evaluations are necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of her MS, recurrent skin disorder, and acquired psychiatric disorder including Hoffa Hospital, Mount Sinai, St. Francis, and Institute of Learning medical facilities as well as the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Hoffa Hospital, Mount Sinai Hospital, St. Francis Hospital, the Institute of Learning Hospital, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2011.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.

4.  Schedule the Veteran for a VA neurological examination conducted by the appropriate physician in order to assist in determining the nature and etiology of her MS.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's MS had its onset during active service; is related to the Veteran's reported in-service neurological and muscular symptoms and/or exposure to contaminated water at Camp Lejeune, North Carolina; otherwise originated during active service; and/or became manifest within seven years of her separation from active service.  

The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include a limited/suggestive association for trichloroethylene (TCE), tetrachloroethylene (perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran has verified service at Camp Lejeune, North Carolina.  The Veteran was separated from active service in May 1969.  

All relevant medical records must be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA dermatological examination conducted by the appropriate physician in order to assist in determining the nature and etiology of her recurrent skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent skin disorder had its onset during active service; is related to the Veteran's in-service tinea versicolor and/or exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.

The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include a limited/suggestive association for trichloroethylene (TCE), tetrachloroethylene (perchloroethylene (PCE)), benzene, and vinyl chloride.  The Veteran has verified service at Camp Lejeune, North Carolina.  

All relevant medical records must be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of her acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service, or otherwise originated during active service; is related to the Veteran's reported in-service gas chamber training; or is caused or aggravated by currently diagnosed MS. 

All relevant medical records must be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

